DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Drawings
The replacement drawing sheets were received on February 23rd, 2021. These drawings are acceptable. 
Response to Amendment
The Amendment filed February 23rd, 2021 has been entered. Claims 1-20 are pending. Claims 2-4, 7, 11, 15-16 and 18-20 have been amended by the Applicant. Applicant’s amendments have overcome the drawings, claim objections and 112 rejections.
Claim Objections
Claims 2, 3 and 6 are objected to because:
Claim 2, line 2, “the mechanical swirling elements” lacks antecedent basis.
Claim 3, line 2, “the mechanical swirling elements” lacks antecedent basis.
 Claim 3, line 2, “is” seems it should be changed to –are-.
Claim 6, line 2, “a flow” should be –the flow-.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2, line 2, "in particular" renders the claim indefinite, leaving the scope of the claim unascertainable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-12 and 15-19  are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al, CN 1011162663 [Cao] in view of Hiromoto et al, JP10312730 [Hiromoto].
Regarding claim 1, Cao discloses (figs. 1-7) a circuit breaker, comprising:
first and second contacts (4, 6) being configured to be moveable with respect to each other along an axis of the circuit breaker between an open and a closed configuration of the circuit breaker,
the first and second contacts (4, 6) defining an arcing region in which an arc is formed during a current breaking operation;
a nozzle (7) configured for directing a flow of a quenching gas onto the arcing region during the current breaking operation.
Coa fails to explicitly disclose a diffusor arranged downstream of the nozzle for further transporting the quenching gas within the arcing region and/or downstream of the arcing region, and

Hiromoto discloses (figs. 15a-15b) a nozzle (62) having a diffusor (62a) arranged downstream of the nozzle (62) for further transporting a quenching gas within an arcing region and/or downstream of the arcing region, and
a mechanical swirling device (91) being arranged downstream of the nozzle (62) and at least partially in the diffusor (62a) for imparting a swirl onto the quenching gas flowing along the diffusor (62a), the mechanical swirling device (91) having an axial overlap with a second contact (1) in an open configuration of a circuit breaker [see fig.40].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Cao with the teaching of the nozzle arrangement of Hiromoto, thereby providing a configuration that improve arc extinguishing by increasing the cooling efficiency of the arc and a large current can be cut off easily.
Regarding claim 4, Cao further discloses a high-voltage circuit breaker.
Regarding claim 5, Hiromoto further discloses where the mechanical swirling device (91) is arranged downstream of the nozzle (62) at a distance from the nozzle (62).
Regarding claim 6, Hiromoto further discloses where the mechanical swirling device (91) is configured to create a centrifugal force on a flow of the quenching gas.
Regarding claim 7, Hiromoto further discloses where the mechanical swirling device (91) includes mechanical swirling elements (projections), where the mechanical swirling elements (projections) are configured to mechanically deflect the flow of the quenching gas, to deflect azimuthally to create the swirl of the quenching gas around an axial direction.

Regarding claim 10, Hiromoto further discloses where the diffusor (62a) and the mechanical swirling device (91) are fixedly attached to a first contact (2).
Regarding claim 11, Hiromoto further discloses where the mechanical swirling elements (u-shaped projections, 97) are arranged symmetrically, with an n-fold rotational symmetry, around an axis [see figs. 21a-21b].
Regarding claim 12, Hiromoto further discloses where the mechanical swirling elements (projections) are fixed to the diffusor (62a).
Regarding claims 15, Cao and Hiromoto would further perform a method comprising:
separating the first and second contacts (4, 6) from each other by a relative movement away from each other along the axis of the circuit breaker, so that an arc is formed in the arcing region between the first and second contacts (4, 6); and
blowing a swirl flow (Hiromoto, 91) of a quenching gas onto the arcing region.
Regarding claim 16, Cao and Hiromoto further disclose the method where blowing the swirl flow (spiral) of the quenching gas onto the arcing region comprises directing the flow of the quenching gas using the nozzle (62) and the mechanical swirling device (91).
Regarding claim 17, Cao and Hiromoto further disclose the method where the mechanical swirling device (91) is arranged downstream of the nozzle (62).
Regarding claim 18, Cao and Hiromoto further disclose the method where the mechanical swirling device (91) includes a plurality of mechanical swirling elements (projections) that mechanically deflect the flow of quenching gas from the nozzle (62) to create the swirl of the quenching gas around an axial direction (A).
.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cao and Hiromoto in view of Nomura et al, US 20160133407 [Nomura].
Regarding claim 2, Hiromoto further discloses where the mechanical swirling device (91), in particular the mechanical swirling elements (projections), include and/or are made from the same material as the nozzle (62) and/or the diffusor (62a).
Cao and Hiromoto fails to disclose a material including polytretafluoroethylene (PTFE).
Nomura discloses (fig. 2) a nozzle (1) including polytretafluoroethylene (PTFE) [para. 0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the nozzle of Cao with the material of Nomura, thereby an insulating material excellent in heat resistance and mechanical strength.
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cao and Hiromoto in view of Ye et al, DE 102016105539 [Ye].
Regarding claim 9, Cao and Hiromoto disclose the claimed invention, but silent on wherein the mechanical swirling elements include a first portion being connected to the diffuser and/or being inclined with respect to the axis and a second portion being substantially parallel to the axis, the first and second portions being continuously joined to each other.
Ye discloses (figs.1-10) a circuit breaker (1) comprising mechanical swirling elements (9f) including a first portion (10b) being connected to a diffuser (protrusion, 2) and/or being inclined with respect to the axis (z) and a second portion (10a) being substantially parallel to the axis (z), the first and second portions (10b, 10a) being continuously joined to each other [see fig. 8],


Regarding claim 13, Cao and Hiromoto disclose the claimed invention, but silent on a support, wherein the support is configured to mount the mechanical swirling elements to the diffusor.
Ye discloses (figs.1-10) a circuit breaker (1) where a support (weld) is configured to mount mechanical swirling elements (9a-9f) to a diffusor (protrusion, 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the nozzle of Cao with the teaching of the nozzle arrangement of Ye, thereby providing a configuration that improve arc extinguishing by reducing the turbulence of the insulating gas, thus reaching the arc more quickly.
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao and Hiromoto in view of Muench et al, US 2008/0192389 [Muench].
Regarding claims 14 and 20, Cao and Hiromoto fails to disclose a network interface for connecting the circuit breaker to a data network, wherein the circuit breaker is operatively connected to the network interface for at least one of carrying out a command received from the data network and sending device status information to the data network.
Muench discloses (fig. 1) a network interface [para. 0032] for connecting a circuit breaker (200) to a data network (124), where the circuit breaker (200) is operatively connected to the network interface for at least one of carrying out a command (arc flash) received from the data network (124) and sending device status information to the data network (124).

.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objections, above and in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the prior art fails to teach or show, alone or in combination the claimed circuit breaker, where the mechanical swirling device comprising the mechanical swirling elements are integrally manufactured with the diffusor by 3D printing.
Response to Arguments
Applicant's arguments filed February 23rd, 2021 were fully considered. All relevant argument have been addressed in the new rejections, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833